IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LEONARD SHUNDEL                     NOT FINAL UNTIL TIME EXPIRES TO
GOODMAN,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-4843
v.

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed September 26, 2014.

An appeal from the Circuit Court for Columbia County.
Leandra G. Johnson, Judge.

Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Appellant.

Pamela Jo Bondi, Attorney General, Charles R. McCoy, Senior Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.